IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-60,218-02


                EX PARTE CHRISTOPHER GEORGE ARNONE, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. W02-01999-I(B) IN THE CRIMINAL DISTRICT COURT NO. 2
                          FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to fifteen years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Arnone v. State, No. 05-03-01165-CR (Tex. App.—Dallas Jan. 28, 2004)(not designated for

publication).

        Applicant contends that the revocation of his deferred adjudication supervision was improper

because it was based on the failure of polygraph tests which led to his dismissal from sex offender
                                                                                                      2

treatment. See Leonard v. State, 385 S.W.3d 570 (Tex. Crim. App. 2012).

        The trial court has determined that the sole basis for the adjudication of Applicant’s guilt was

his dismissal from sex offender treatment which was based on failing two polygraph tests and

therefore Applicant is entitled to relief.

        Relief is granted. The adjudication of guilt in Cause No. F02-01999-I in the Criminal District

Court No. 2 of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff

of Dallas. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: October 7, 2015
Do not publish